         Case 4:20-cv-07331-JSW Document 72 Filed 11/23/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  CIVIL MINUTE ORDER

DATE: November 23, 2020                                    Time in Court: 60 minutes

JUDGE: JEFFREY S. WHITE                                    Court Reporter: Diane Skillman

Courtroom Deputy: Jennifer Ottolini



CASE NO.: 20-cv-07331 JSW
TITLE: Chamber of Commerce of the U.S.A, et al., v. U. S. Dept of Homeland Security, et al.,


COUNSEL FOR PLAINTIFF:                           COUNSEL FOR DEFENDANT:
Paul Hughes (via Zoom)                           Alexandra Saslaw (via Zoom)
                                                 Brad Rosenberg (via Zoom)

AMICI COUNSEL:
Joseph O’Keefe (via Zoom)
Andrew Sherwood (via Zoom)


PROCEEDINGS:          Motion for Preliminary Injunction (via Zoom)
                      Motion for Partial Summary Judgment (via Zoom)

RESULTS:             Hearing held.
                     Motions are taken under submission.
                     A written ruling shall issue.
